Name: Regulation (EEC) No 2678/75 of the Commission of 6 October 1975 applying Council Regulation (EEC) No 388/75 of 13 February 1975, notifying the Commission of exports of oil and natural gas to third countries
 Type: Regulation
 Subject Matter: information technology and data processing;  trade;  oil industry
 Date Published: nan

 No L 275/8 Official Journal of the European Communities ' 27. 10 . 75 REGULATION (EEC) No 2678/75 OF THE COMMISSION of 6 October 1975 applying Council Regulation (EEC) No 388/75, notifying the Commission of exports of oil and natural gas to third countries THE COMMISSION OF THE EUROPEAN COMMUNITIES, use of questionnaires which would serve as a guide for the presentation and content of such notifications, HAS ADOPTED THIS REGULATION: Article 1 The notifications provided for in Article 1 of Regulation (EEC) No 388/75 shall be drawn up as shown in the Annex to this Regulation . Article 2 This Regulation shall enter into force the day following its publication s in the Official Journal of the European Communities. Having regard to the Treaty establishing the European Economic Community ; Having regard to Regulation (EEC) No 388/75 (*) of the Council of 13 February 1975 on notifying the Commission of exports of oil and natural gas to third countries and in particular Article 4 thereof ; Whereas , to simplify the transmission of information on the technical level and to ensure that statistics are comparable, notifications to be made by Member States undertakings should be standardized by the This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 6 October 1975 . For the Commission H. SIMONET Vice-President (!) OJ No L 45, 19. 2 . 1975, p. 1 . A N N E X E X P O R T S Na m e an d ad dr es so ft he pe rso no rc om pa ny M em be r S ta te CR U D E O IL (a ) P 3 Ex po rts m ad e du rin g th eh alf ca len da ry ea rp re ce di ng th is st a te m e n t P er io d to w hi ch th is da ta re fe rs 1 8 2 3 4 5 6 7 Fo ra ll th e ex po rts ef fe cte d on th eb as is of su pp ly co nt ra cts wi th a du ra tio n of m or e th an on e ye ar Co un try of or ig in of th e cr ud e oil ex po rte d (c) Co m m er cia ld es cr ip tio n of th e cr ud e oi le xp or te d (b ) Q ua nt ity (1 00 0 m etr ic to ns ) Co un try of de sti na tio n of th e ex po rts R em ar ks D ur at io n of th e co nt ra ct N am e an d ad dr es s of th e co nt ra ct in g pa rti es Ex pi ry da te 27 . 10 . 75 Official journal of the European Communities No L 275 / 9 No L 275/10 Official Journal of the European Communities 27 . 10 . 75 Remarks for P 3  EXPORTS QUESTIONNAIRE to be submitted ( a) by companies to the Governments of the Member States (b ) by Member States to the Commission of the European Communities Laying down the implementing provisions pursuant to Article 4 of Council Regulation (EEC) No 388/75 of 13 February 1975 on notifying the Commission of exports of crude oil and natural gas to third countries Only for companies exporting at least 100 000 metric tons of crude oil and petroleum products per annum. For the purposes of this Regulation export means carriage out of the customs territory of the Community of all crude oils, petroleum products and natural gas, except of those products which are in the Community customs territory under a system involving suspension or drawback of customs duties or other import charges, in particular under systems of customs warehouses, free zones, temporary entry, transit or inward processing for supply to third countries . ( a ) 'Crude oil falling within heading No 27.09 of the Common Customs Tariff means the product referred to in the corresponding notes of the Brussels Customs Nomenclature. (b) 'Trade description of the crude oil exported' means the description generally used for this product, for example : 39 ° 37 ° 40 ° 40 ° 41-2 ° 31 ° Arabian-heavy Arabian-light special Iranian-heavy Iranian-light Neutral Zone Khafji Basra Basra 31 ° 39 ° 31 ° 34 ° 35 ° 34 ° API API API API API API Murban Umn Shaif Zakum Qatar Qatar Kuwait API API API API API API ( c ) 'Country where the exported crude oil was produced' means the country in which the oil was extracted, whether this was on the mainland or on the sea-bed inside or outside territorial waters in so far as , for the purposes of exploitation, the country in question exerts exclusive rights over this area of the sea-bed . TIME LIMITS : 1 . For the submission of the notifications of undertakings or persons to the Member States, no later than 15 September (for the period from 1 January to 30 June ) and 15 March (for the period from 1 July to 31 December) of each year. 2 . For the submission of the notifications of the Member States to the Commission, no later than 30 September (for the period from 1 January to 30 June) and 31 March (for the period from 1 July to 31 December) of each year . ( If there is insufficient room on the forms, additional information may be included on separate sheets ). E X P O R T S Na m e an d ad dr es so ft he pe rso no rc om pa ny M em be r S ta te C R U D E O IL (a ) P 4a Ex po rts pl an ne d fo rt he ye ar fo llo wi ng th e de cla ra tio n P er io d to w hi ch th is da ta re fe rs a 4 6 8 1 2 a 7 Fo ra ll ex po rts to be ef fe cte d on th e ba sis of su pp ly co nt ra ct s w ith a du ra tio n of m or e th an on e ye ar Co un try of or ig in of th e cr ud e oi lt o be ex po rte d (c) Q ua nt ity (1 00 0 m et ric to ns ) Co un try of de sti na tio n of th e ex po rts R em ar ks Co m m er cia ld es cr ip tio n of th e cr ud e oi l w hi ch w ill be ex po rte d (b ) D ur at io n of th e co nt ra ct N am e an d ad dr es s of th e co nt ra ct in g pa rti es Ex pi ry da te 27 . 10 . 75 Official Journal of the European Communities No L 275 / 11 No L 275/12 Official Journal of the European Communities 27. 10. 75 Remarks for P 4a  EXPORTS QUESTIONNAIRE Questionnaire to be submitted by companies to the Governments of the Member States or, where Article 3 of Council Regulation (EEC) No 1055/72 of 18 May 1972 is applied, to be submitted by the Member States to the Commission of the European Communities Laying down the implementing provisions pursuant to Article 4 of Council Regulation (EEC) No 388/75 of 13 February 1975 on notifying the Commission of exports of crude oil and natural gas to third countries Only for companies or persons exporting at least 100 000 metric tons of crude oil and petroleum per annum. For the purposes of this Regulation export means carriage out of the customs territory of the Community of all crude oils, petroleum products and natural gas, except of those products which are in Community customs territory under a system involving suspension or drawback of customs duties or other import charges, in particular under systems of customs warehouses, free zones, temporary entry, transit or inward processing for supply to third countries . ( a) 'Crude oil falling within heading No 27.09 of the Common Customs Tariff' means the product referred to in the corresponding notes of the Brussels Customs Nomenclature. (b ) 'Trade description of the crude oil exported' means the description generally used for this product, for example : Arabian-heavy 31 ° API Murban 39 ° API Arabian-light special 39 ° API Umn Shaif 37 ° API Iranian-heavy 31 ° API Zakum 40 ° API Iranian-light 34 ° API Qatar 40 ° API Neutral Zone Khafji Qatar 41-2 ° API Basra 35 ° API Kuwait 31 ° API Basra 34 ° API (c) 'Country where the exported crude oil was produced' means the country in which the oil was extracted, whether this was on the mainland or on the sea-bed inside or outside territorial waters in so far as, for the purposes of exploitation, the country in question exerts exclusive rights over this area of the sea-bed. TIME LIMITS: The exports planned for the following year to be notified before 15 December of each year. (If there is insufficient room on the forms, additional information may be included on separate sheets ). E X P O R T S M em be r S ta te C R U D E O IL (a ) P 4b Ex po rts pl an ne d fo rt he ye ar fo llo wi ng th e de cla ra tio n Pe ri od to w hi ch th is da ta re fe rs l 2 3 4 5 R em ar ks Co un try of or ig in of th e cr ud e oil to be ex po rte d (c) Q ua nt ity (1 00 0 m et ric to ns ) Co un try of de sti na tio n of th e ex po rts Pe rc en tag e of su pp lie s ef fe cte d on th e ba si s of co nt ra ct s w it h a du ra tio n of m or e th an on e ye ar 27 . 10 . 75 Official Journal of the European Communities No L 275 / 13 No L 275/14 Official Journal of the European Communities 27. 10. 75 Remarks for P 4b  EXPORTS QUESTIONNAIRE Questionnaire to be submitted by the Member States to the Commission of the European Communities Laying down the implementing provisions pursuant to Article 4 of Council Regulation (EEC) No 388/75 of 13 February 1975 on notifying the Commission of exports of crude oil and natural gas to third countries &gt; Only for companies or persons exporting at least 100 000 metric tons of crude oil and petroleum products per annum. For the purposes of this Regulation export means carriage out of the territory of the Community of all crude oils, petroleum products and natural gas, except of those products which are in Community customs territory under a system involving suspension or drawback of customs duties or other import charges, in particular under systems of customs warehouses, free zones, temporary entry, transit or inward processing for supply to third countries. ( a) 'Crude oil falling within heading No 27.09 of the Common Customs Tariff' means the product referred to in the corresponding notes of the Brussels Customs Nomenclature. (b ) 'Trade description of the crude oil exported' means the description generally used for this product, for example : Arabian-heavy 31 ° API Murban 39 ° API Arabian-light special 39 ° API Umn Shaif 37 ° API Iranian-heavy 31 ° API Zakum 40 ° API Iranian-light 34 ° API Qatar 40 ° API Neutral Zone Khafji Qatar 41-2 ° API Basra 35 ° API Kuwait 31 ° API Basra 34 ° API (c) 'Country where the exported crude oil was produced' means the country in which the oil was extracted, whether this was on the mainland or on the sea-bed inside or outside territorial waters in so far as, for the purposes of exploitation, the country in question exerts exclusive rights over this area of the sea-bed. TIME LIMITS: No later than 31 December of each year. (If there is insufficient room on the forms, additional information may be included on separate sheets). E X P O R T S 1 M em be r S ta te G N A TU RA L G A S a) Na m e an d ad dr es so ft he pe rso n or co m pa ny 3 Ex po rts ef fe cte d du rin g th e ha lf ca len da ry ea rp re ce di ng th is st at em en t P er io d to w hi ch th is da ta re fe rs 2 3 4 5 6 7 Q ua nt ity (10 ® m 3a t0 °C an d 76 0 m m Hg ) Co un try of or ig in of th e na tu ra lg as to be ex po rte d Po rt of ex po rt or de sp at ch in g sta tio n wh en ro ut ed by ga s pi pe lin e G ro ss ca lo ri fi c va lu e of ex po rte d ga s (kc al/ m3 at 0 ° C an d 76 0 m m H g) Co un try of de sti na tio n of th e ex po rts R em ar ks 27 . 10 . 75 Official Journal of the European Communities No L 275 / 15 No L 275/16 Official Journal of the European Communities 27. 10. 75 Remarks for G 3  EXPORTS QUESTIONNAIRE to be submitted :  by companies to the Governments of the Member States  by Member States to the Commission of the European Communities. Laying down the implementing provisions pursuant to Article 4 of Council Regulation (EEC) No 388/75 of 13 February 1975 on notifying the Commission of exports of crude oil and natural gas to third countries Only for companies or persons exporting at least 100 000 toe of natural gas per annum. For the purposes of this Regulation export means carriage out of the customs territory of the Community of all crude oils, petroleum products and natural gas, except of those products which are in Community customs territory under a system involving suspension or drawback of customs duties or other import charges, in particular under systems of customs warehouses, free zones, temporary entry, transit or inward processing for supply to third countries . (a) 'Natural gas falling within heading No 27.11 B II of the Common Customs Tariff' means the product referred to in the corresponding notes of the Brussels Customs Nomenclature. (b) 'Country of origin of the natural gas to be exported' means the country in which the gas was extracted. Whether this was on the mainland or on the sea-bed inside or outside territorial waters in so far as for the purpose of exploitation, the country in question exerts exclusive rights over this area of the sea-bed. TIME LIMITS: 1 . For the submission of the notifications by companies or persons to the Member States : not later than 15 September (for the period from 1 January to 30 June) and 15 March (for the period from 1 July to 31 December) of each year. 2. For the submission of the notifications of the Member States to the Commission : not later than 30 September (for the period from 1 January to 30 June) and 30 March (for the period from 1 July to 31 December) of each year. (If there is insufficient room on the forms, additional information may be submitted on separate sheets). E X P O R T S l M em be r S ta te G N A TU RA L G A S (a ) Na m e an d ad dr es so fp er so n or co m pa ny 4 a Ex po rts pl an ne d fo rt he ye ar fo llo wi ng th e de cla ra tio n P er io d to w hi ch th is da ta re fe rs 2 3 4 5 6 7 Q ua nt ity (1 06 m 3, 0 ° C 76 0 m m H g) Co un try of or ig in of th e na tu ra lg as (b )t o be ex po rte d Po rt of ex po rt or de sp at ch in g sta tio n wh en ro ut ed by ga s pi pe lin e G ro ss ca lo ri fi c va lu e of ex po rte d ga s (k ca l/ m 3, 0 ° C an d 76 0 m m H g) Co un try of de sti na tio n of th e ex po rts R em ar ks 27 . 10 . 75 Official Journal of the European Communities No L 275 / 17 No L 275/18 Official Journal of the European Communities 27. 10. 75 Remarks for G 4a  EXPORTS QUESTIONNAIRE Questionnaire to be submitted by companies to the Governments of the Member States or, where Article 3 of Council Regulation (EEC) No 388/75 of 13 February 1975 is applied, to be submitted by the Member States to the Commission of the European Communities Laying down the implementing provisions pursuant to Article 4 of Council Regulation (EEC) No 388/75 of 13 February 1975 on notifying the Commission of exports of crude oil and natural gas to third countries Applicable only for companies or persons exporting at least 100 000 toe of natural gas per annum. For the purposes of this Regulation export means carriage out of the customs territory of the Community of all crude oils, petroleum products and natural gas, except of those products which are in Community customs territory under a system involving suspension or drawback of customs duties or other import charges, in particular under systems of customs warehouses, free zones, temporary entry, transit or inward processing for supply to third countries . (a) 'Natural gas falling within heading No 27.11 B II of the Common Customs Tariff' means the product referred to in the corresponding notes of the Brussels Customs Nomenclature. (b ) 'Country of origin of the natural gas to be exported' means the country in which the gas was extracted. Whether this was on the mainland or on the sea-bed inside or outside territorial waters in so far as for the purpose of exploitation, the country in question exerts exclusive rights over this area of the sea-bed. TIME LIMIT: The exports planned for the following year to be notified before 15 December of each year. (If there is insufficient room on the forms, additional information may be submitted on separate sheets). E X P O R T S N A TU RA L G A S (a ) M em be r St at e G 4b Ex po rts pl an ne d fo rt he ye ar fo llo wi ng th e de cla ra tio n P er io d to w hi ch th is da ta re fe rs 2 3 4 5 6 7 Q ua nt ity (10 6 m3 at 0 ° C an d 76 0 m m H g) Co un try of or igi no ft he na tu ra lg as to be ex po rte d (b ) Po rt of ex po rt or de sp atc hi ng sta tio n wh en ro ut ed by pi pe lin e G ro ss ca lo ri fi c va lu e of ex po rte d ga s (k ca l/m 3, 0 ° C an d 76 0 m m H g) Co un try of de sti na tio n of th e ex po rts R em ar ks 27 . 10 . 75 Official Journal of the European Communities No L 275 / 19 No L 275/20 Official Journal of the European Communities 27. 10. 75 Remarks for G 4b  EXPORTS QUESTIONNAIRE Questionnaire to be submitted by the Member States of the Commission of the European Communities Laying down the implementing provisions pursuant to Article 4 of Council Regulation (EEC) No 388/75 of 13 February 1975 on notifying the Commission of exports of crude oil and natural gas to third countries Only for companies or persons exporting at least 100 000 toe of natural gas per annum. For the purposes of this Regulation export means carriage out of the customs territory of the Community of all crude oils, petroleum products and natural gas, except of those products which are in the Community customs territory under a system involving suspension or drawback of customs duties or other import charges, in particular under systems of customs warehouses, free zones, temporary entry, transit or inward processing for supply to third countries. (a) 'Natural gas falling within heading No 27.11 B II of the Common Customs Tariff' means the product referred to in the corresponding notes of the Brussels Customs Nomenclature. (b) 'Country of origin of the natural gas to be exported' means the country in which the gas was extracted, whether this was on the mainland or on the sea-bed inside or outside territorial waters in so far as, for the purposes of exploitation, the country in question exerts exclusive rights over this area of the sea-bed. TIME LIMITS : No later than 31 December each year. (If there is insufficient room on the forms, additional information may be submitted on separate sheets). E X P O R T S Na m e an d ad dr es so fp er so n or co m pa ny P E T R O L E U M P R O D U C T S a M em be r S ta te P P Ex po rts m ad e du rin g th e ha lf ca len da ry ea rp re ce di ng th is st a te m e n t 3 Gr ad in g an d de sc rip tio n of th e pe tro leu m pr od uc ta sg iv en in th e Co m m on Cu sto m s Ta rif f( b) P er io d to w hi ch th is da ta re fe rs l 2 3 4 5 6 7 8 Fo ra ll ex po rts ef fe cte d on th e ba sis of su pp ly co nt ra ct s w ith a du ra tio n of m or e th an on e ye ar Co un try wh er e th e pe tro leu m pr od uc tw as re fin ed Su lp hu rc on te nt (% by we igh t) Q ua nt ity (1 00 0 m et ric to ns ) Co un try of de sti na tio n of th e ex po rts R em ar ks N am e an d ad dr es s of th e co nt ra ct in g pa rti es D ur at io n o f th e co nt ra ct Ex pi ry da te 27 . 10 . 75 Official Journal of the European Communities No L 275 / 21 No L 275/22 Official Journal of the European Communities 27. 10. 75 Remarks for PP 3  EXPORTS QUESTIONNAIRE to be submitted (a) by companies to the Governments of the Member States (b ) by Member States to the Commission of the European Communities Laying down the implementing provisions pursuant to Article 4 of Council Regulation (EEC) No 388/75 of 13 February 1975 on notifying the Commission of exports of crude oil and natural gas to third countries Only for companies or persons exporting at least 100 000 metric tons of crude oil and petroleum products per annum. For the purposes of this Regulation export means carriage out of the customs territory of the Community of all crude oils , petroleum products and natural gas, except of those products which are in Community customs territory under a system involving suspension or drawback of customs duties or other import charges, in particular under systems of customs warehouses, free zones, temporary entry, transit or inward processing for supply to third countries . (a) 'Petroleum products falling within subheadings No 27.10 A, B, C I and C II of the Common Customs Tariff' means the product referred to in the corresponding notes of the Common Customs Tariff. (b) 'Description in the Common Customs Tariff of the exported petroleum products' means the description of the petroleum product according to the following headings ;  27.10 A Light oils  27.10 B Medium oils  27.10 C I Heavy oils : gasoil  27.10 C II Heavy oils : fuel-oil The notification shall be drawn up on one form for each petroleum product, described accord ­ ing to the preceding headings. TIME LIMITS : 1 . For the submission of the notifications of undertakings or persons to the Member States, no later than 15 September (for the period 1 January to 30 June) and 15 March (for the period 1 July to 31 December) of each year. 2 . For the submission of the notifications of the Member States to the Commission : no later than 30 September (for the period 1 January to 30 June) and 31 March (for the period 1 July to 31 December) of each year. (If there is insufficient room on the forms, additional information may be included on separate sheets). E X P O R T S Na m e an d ad dr es so fp er so n or co m pa ny PE TR O LE U M PR O D U C TS (a ) M em be r S ta te P P Ex po rts pl an ne d fo rt he ye ar fo llo wi ng th e de cla ra tio n 4 a De sc rip tio n of th e pe tro leu m pr od uc ta sg iv en in th e Co m m on Cu sto m s Ta rif f( b) Pe ri od to w hi ch th is da ta re fe rs 3 5 8 1 2 4 6 7 Fo ra ll ex po rts to be ef fe cte d on th e ba sis of su pp ly co nt ra ct s wi th a du ra tio n of m or e th an on e ye ar Co un try wh er e th e pe tro leu m pr od uc tw ill be re fin ed R em ar ks Su lp hu rc on te nt (% by we ig ht ) Q ua nt ity (1 00 0 m et ric to ns ) Co un try of de sti na tio n of th e ex po rts N am e an d ad dr es s of th e co nt ra ct in g pa rti es D ur at io n of th e co nt ra ct Ex pi ry da te 27 . 10 . 75 Official Journal of the European Communities No L 275 / 23 No L 275/24 Official Journal of the European Communities 27. 10. 75 Remarks for PP 4a  EXPORTS QUESTIONNAIRE Questionnaire to be submitted by companies to the Governments of the Member States or, where Article 3 of Council Regulation (EEC) No 1055/72 of 18 May 1972 is applied, to be submitted by the Member States to the Commission of the European Communities Laying down the implementing provisions pursuant to Article 4 of Council Regulation (EEC) No 388/75 of 13 February 1975 on notifying the Commission of exports of crude oil and natural gas to third countries Only for companies or persons exporting at least 100 000 metric tons of crude oil and petroleum products per annum. For the purposes of this Regulation export means carriage out of the customs territory of the Community of all crude oils, petroleum products and natural gas, except those products which are in Community customs territory under a system involving suspension or drawback of customs duties or other import charges, in particular under systems of customs warehouses, free zones, temporary entry, transit or inward processing for supply to third countries. (a) 'Petroleum products falling within subheadings 27.10 A, B, C I and C II of the Common Customs Tariff' means the product referred to in the corresponding notes of the Common Customs Tariff. (b) 'Description in the Common Customs Tariff of the exported petroleum products' means the description of the petroleum product according to the following headings:  27.10 A Light oils  27.10 B Medium oils  27.10 C I Heavy oils : gasoil  27.10 C II Heavy oils : fuel-oil The notification shall be drawn up on one form for each petroleum product, described accord ­ ing to the preceding headings. TIME LIMITS: The exports planned for the following year to be notified before 15 December of each year. ( If there is insufficient room on the forms, additional information may be included on separate sheets). E X P O R T S PE TR O LE U M PR O D U C TS (a ) M em be r S ta te P P Ex po rts pl an ne d fo rt he ye ar fo llo wi ng th e de cla ra tio n 4b De sc rip tio n of th e pe tro le um pr od uc ta sg iv en in th e Co m m on Cu sto m s Ta rif f( b) P er io d to w hi ch th is da ta re fe rs l 2 3 4 5 Co un try wh er e th e pe tro leu m pr od uc ts to be ex po rte d wi ll be re fi ne d Q ua nt ity (1 00 0 m et ric to ns ) Co un try of de sti na tio n of th e ex po rts Pe rc en tag e of su pp lie se ffe cte d on th e ba si s of co nt ra ct s w it h a du ra tio n of m or et ha n on ey ea r R em ar ks 27 . 10 . 75 Official Journal of the European Communities No L 275 / 25 No L 275/26 Official Journal of the European Communities 27. 10. 75 Remarks for PP 4b  EXPORTS QUESTIONNAIRE Questionnaire to be submitted by the Member States to the Commission of the European Communities Laying down the implementing provisions pursuant to Article 4 of Council Regulation (EEC) No 388/75 of 13 February 1975 on notifying the Commission of exports of crude oil and natural gas to third countries Only for companies or persons exporting at least 100 000 metric tons ot crude oil and petroleum products per annum. For the purposes of this Regulation export means carriage out of the customs territory of the Community of all crude oils, petroleum products and natural gas, except of those products which are in Community customs territory under a system involving suspension or drawback of customs duties or other import charges, in particular under systems of customs warehouses, free zones, temporary entry, transit or inward processing for supply to third countries. (a) 'Petroleum products falling within subheadings 27.10 A, B, C 1 and C II of the Common Customs Tariff means the product referred to in the corresponding notes of the Common Customs Tariff. (b ) 'Description in the Common Customs Tariff of the petroleum products to be exported' means the description of the petroleum product according to the following headings :  27.10 A Light oils  27.10 B Medium oils  27.10 C I Heavy oils : gasoil  27.10 C II Heavy oils : fuel-oil The notification shall be drawn up on one form for each petroleum product, described accord ­ ing to the preceding headings. TIME LIMITS: No later than 31 December of each year. (If there is insufficient room on the forms, additional information may be included on separate sheets).